Exhibit 10.05

 

 

 

REGISTRATION RIGHTS AGREEMENT

 

BY AND AMONG

 

HAWAIIAN HOLDINGS, INC.

 

AND

 

THE HOLDERS PARTY HERETO

 

DATED AS OF MARCH 13, 2006

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

ARTICLE I.

DEFINITIONS

1

 

 

 

Section 1.01.

Definitions

1

 

 

ARTICLE II.

REGISTRATION RIGHTS

4

 

 

 

Section 2.01.

Demand Registration.

4

 

 

 

 

 

Section 2.02.

Piggy-Back Registration

5

 

 

 

 

 

Section 2.03.

Registration Expenses

6

 

 

 

 

 

Section 2.04.

Registration Procedures

6

 

 

 

 

 

Section 2.05.

Blackout Provisions

9

 

 

 

 

 

Section 2.06.

Liquidated Damages

10

 

 

ARTICLE III.

INDEMNIFICATION

11

 

 

 

Section 3.01.

Indemnification by the Company

11

 

 

 

 

 

Section 3.02.

Indemnification by the Holders

11

 

 

 

 

 

Section 3.03.

Conduct of Indemnification Proceedings

12

 

 

ARTICLE IV.

MISCELLANEOUS

13

 

 

 

Section 4.01.

Rule 144 Reporting

13

 

 

 

 

 

Section 4.02.

Holdback Agreement

13

 

 

 

 

 

Section 4.03.

Termination of Registration Rights

13

 

 

 

 

 

Section 4.04.

Amendment and Modification

13

 

 

 

 

 

Section 4.05.

Binding Effect; Entire Agreement

13

 

 

 

 

 

Section 4.06.

Severability

13

 

 

 

 

 

Section 4.07.

Notices and Addresses

14

 

 

 

 

 

Section 4.08.

Governing Law

14

 

 

 

 

 

Section 4.09.

Headings

14

 

 

 

 

 

Section 4.10.

Counterparts

15

 

 

 

 

 

Section 4.11.

Further Assurances

15

 

 

 

 

 

Section 4.12.

Remedies

15

 

 

 

 

 

Section 4.13.

Pronouns

15

 

 

 

 

 

Section 4.14.

Jurisdiction

15

 

i

--------------------------------------------------------------------------------


 

REGISTRATION RIGHTS AGREEMENT

 

REGISTRATION RIGHTS AGREEMENT, dated as of March 13, 2006 (this “Agreement”), by
and among Hawaiian Holdings, Inc., a Delaware corporation (the “Company”), and
the Holders executing a signature page hereto. Unless otherwise provided,
capitalized terms used herein are defined in Article I below.

 

RECITALS:

 

A.                                   The Company, Hawaiian Airlines, Inc., a
Delaware corporation, as borrower (“Hawaiian”), Canyon Capital Advisors, LLC, a
Delaware limited liability company, as agent, and the lenders from time to time
party thereto (the “Lenders”) are party to that certain Credit Agreement, dated
June 2, 2005 (as amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”).

 

B.                                     Pursuant to an amendment to the Credit
Agreement of even date herewith, the Lenders are willing to provide additional
financing to Hawaiian pursuant to the terms and conditions set forth therein.

 

C.                                     In connection with the consummation of
the transactions contemplated by the Credit Agreement, warrants to purchase an
aggregate of 4,050,000 shares of Common Stock of the Company shall be issued or
issuable to the Lenders or their Affiliates (the “Warrants”).

 

D.                                    Pursuant to the terms and conditions set
forth in this Agreement, the Company herein grants to the Lenders or their
Affiliates registration rights with respect to the shares of Common Stock of the
Company issuable on the exercise of the Warrants.

 

E.                                      The Company and the Holders party hereto
desire to set forth certain agreements herein.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged,
intending to be legally bound, the parties hereto agree as follows:

 

ARTICLE I.

DEFINITIONS

 

Section 1.01.                             Definitions. The following terms shall
have the meanings ascribed to them below:

 

“Affiliate”  has the meaning set forth in the Credit Agreement.

 

--------------------------------------------------------------------------------


 

“Agreement” means this Agreement, as amended, modified or supplemented from time
to time, in accordance with the terms hereof, together with any exhibits,
schedules or other attachments thereto.

 

“Board” or “Board of Directors” shall mean the Board of Directors of the
Company.

 

“Commission” means the United States Securities and Exchange Commission, or any
other federal agency at the time administering the Securities Act.

 

“Common Stock” means the common stock, par value $0.01 per share, of the Company
or other publicly traded securities into which the Warrants are exercisable.

 

“Company” has the meaning set forth in the preamble to this Agreement.

 

“Credit Agreement” has the meaning set forth in recitals to this Agreement.

 

“Damages” has the meaning set forth in Section 3.01.

 

“Demand Registration” has the meaning set forth in Section 2.01(a).

 

“Designated Registration Statement” shall mean Company’s Form S-1 Registration
Statement, File No. 333-129503.

 

“Effectiveness Date” means the date that is four months following the Filing
Date.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations of the Commission thereunder,
all as the same shall be in effect at the time.

 

“Filing Date” means the date that is two months following the date hereof.

 

“Hawaiian” means Hawaiian Airlines, Inc., a Delaware corporation and
wholly-owned subsidiary of the Company.

 

“Holder” means any Person owning of record Registrable Securities that have not
been sold to the public or any permitted assignee of record of such Registrable
Securities.

 

“Indemnified Party” has the meaning set forth in Section 3.03(c).

 

“Indemnifying Party” has the meaning set forth in Section 3.03(c).

 

“Law” means any treaty, statute, ordinance, code, rule, regulation, order or
other legal requirement enacted, adopted, promulgated, applied or followed by
any governmental body.

 

“Lenders” has the meaning set forth in the recitals to this Agreement.

 

2

--------------------------------------------------------------------------------


 

“Person” means any natural person, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization or
government or other agency or political subdivision thereof.

 

“Piggy-Back Registration” has the meaning set forth in Section 2.02(a).

 

“Registration Expenses” has the meaning set forth in Section 2.03.

 

“Registrable Securities” means the shares of Common Stock into which the
Warrants are exercisable and any additional shares of Common Stock acquired by
the Holders by way of a dividend, stock split, preemptive rights,
recapitalization or other distribution in respect of the Warrants, including
additional shares of Common Stock that may be issued pursuant to Section 2.06
hereof. As to any particular Registrable Securities, once issued such securities
shall cease to be Registrable Securities when (i) a Registration Statement with
respect to the sale of such shares of Common Stock has been declared effective
by the Commission and such shares of Common Stock have been disposed of pursuant
to such effective Registration Statement, (ii) such shares of Common Stock shall
have been or all remaining Registrable Securities held by such Holder could be
sold under circumstances in which all of the applicable conditions of
Rule 144(k) (or any similar provisions then in force) under the Securities Act
are met, (iii) such shares of Common Stock have been otherwise transferred and
the Company has delivered a new certificate or other evidence of ownership for
such Common Stock not bearing a restrictive legend and not subject to any stop
order and such Common Stock may be publicly resold by the Person receiving such
certificate without complying with the registration requirements of the
Securities Act, or (iv) such shares of Common Stock shall have ceased to be
outstanding.

 

“Registration Statement” means any registration statement of the Company which
covers any of the Registrable Securities pursuant to the provisions of this
Agreement (which registration statement may include the Designated Registration
Statement, if such registration statement covers any of the Registrable
Securities), including the prospectus, amendments and supplements to such
Registration Statement, including post-effective amendments, all exhibits and
all material incorporated by reference in such Registration Statement.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder, all as the same shall be
in effect at the time.

 

“Shelf Registration” means a Registration Statement pursuant to a
non-underwritten offering to be made on a continuous basis pursuant to Rule 415
of the Securities Act.

 

“Underwriter” means a securities dealer who purchases any Registrable Securities
as principal in an underwritten offering and not as part of such dealer’s
market-making activities.

 


“WARRANTS” HAS THE MEANING SET FORTH IN THE RECITALS.


 

3

--------------------------------------------------------------------------------


 

ARTICLE II.

REGISTRATION RIGHTS

 

Section 2.01.                             Demand Registration.

 

(a)                                  Demand Registration. Subject to the
blackout provisions contained in Section 2.05, the Holders shall have the right
to require the Company to file a Registration Statement under the Securities Act
(a “Demand Registration”) covering all or any part of their respective
Registrable Securities, pursuant to a non-underwritten offering to be made on a
continuous basis pursuant to Rule 415 of the Securities Act, by delivering a
written request therefor to the Company specifying the number of Registrable
Securities to be included in such registration by such Holder or Holders and the
intended method of distribution thereof. As soon as practicable after the
receipt of such demand, the Company will use its commercially reasonable efforts
to effect such registration (including, without limitation, appropriate
qualification under applicable blue sky or other state securities laws and
appropriate compliance with applicable regulations issued under the Securities
Act and any other governmental requirements or regulations) of the Registrable
Securities which the Company has been so requested to register for distribution
in accordance with such intended method of distribution; provided, however, that
the Company shall not be obligated to take any action to effect any such Demand
Registration, pursuant to this Section 2.01(a):

 

(i)                                     if Registrable Securities corresponding
to at least 25% of the originally issued Registrable Securities or having an
aggregate market value of at least $5,000,000 (which market value shall be
determined by multiplying the number of Registrable Securities to be included in
the Demand Registration by the proposed per share offering price) are not
included in the Demand Registration;

 

(ii)                                  during the period of time starting with
the date 60 days immediately prior to the Company’s estimated date of filing of,
and ending on the date 90 days (or 180 days in the case of an underwritten
public offering) immediately following the effective date of any registration
statement pertaining to securities issued for the account of the Company (other
than a registration of securities in a Rule 145 transaction or with respect to
an employee benefit plan); provided that the Company is actively employing in
good faith all reasonable efforts to cause such registration statement to become
effective; provided, further, that the Company shall not exercise such right
more than once in any 12-month period; or

 

(iii)                               of any Registrable Securities if such
Registrable Securities are then covered by an effective Registration Statement.

 

(b)                                 Effective Registration. A registration will
not be deemed to have been effected as a Demand Registration unless it has been
declared effective by the Commission and the Company has complied in all
material respects with its obligations under this Agreement with respect
thereto; provided that if, after it has become effective, such registration or
the related offer, sale or distribution of Registrable Securities thereunder is
or becomes the subject of any stop order, injunction or other order or
requirement of the Commission or any other governmental or administrative
agency, or if any court prevents or otherwise limits the sale of the Registrable
Securities pursuant to the registration, and, as a result thereof, two-thirds of
the Registrable Securities covered thereby have not been sold, then such
registration will be deemed not to have been effected. If (i) a registration
requested pursuant to this Section 2.01 is deemed not to have been effected or
(ii) the registration requested pursuant to this Section 2.01 does not

 

4

--------------------------------------------------------------------------------


 

remain effective until such time as when two-thirds of the Registrable
Securities covered thereby have been sold, then the Company shall continue to be
obligated to effect such registration pursuant to this Section 2.01 without
giving effect to such requested registration. Each Holder of Registrable
Securities shall be permitted to withdraw all or any part of its Registrable
Securities from a Demand Registration at any time prior to the effective date of
such Demand Registration, provided that such registration shall nonetheless
count as a Demand Registration under Section 2.01(a) hereof unless such
withdrawing Holder(s) agree(s) to be responsible for all reasonable fees and
expenses (including reasonable fees and expenses of counsel) incurred by the
Company prior to such withdrawal.

 

Section 2.02.                             Piggy-Back Registration.

 

(a)                                  Notice of Registration. If at any time the
Company proposes to file a registration statement under the Securities Act with
respect to an offering by the Company for its own account (other than a
registration statement on Form S-4 or S-8 (or any substitute form that may be
adopted by the Commission)) or for the account of any of its security holders,
the Company will give each Holder written notice of such filing at least 20 days
(5 days in the case of the Designated Registration Statement) prior to filing
such registration statement and such notice shall offer each Holder the
opportunity to register the number of Registrable Securities as such Holder
may request in writing. Upon the written request of such Holder made within ten
days (4 days in the case of the Designated Registration Statement) after receipt
of such notice by the Company (which request shall specify the Registrable
Securities intended to be disposed of by such Holder), the Company shall include
in such registration all of the Registrable Securities specified in such request
or requests in accordance with the provisions of this Section 2.02(a) (a
“Piggy-Back Registration”).

 

(b)                                 Underwriting. If the registration of which
the Company gives notice is for a registered public offering involving an
underwriting, the Company shall so advise the Holders as a part of the written
notice given pursuant to Section 2.02(a) hereof. In such event, the right of any
Holder to registration pursuant to Section 2.02(a) hereof shall be conditioned
upon such Holder’s participation in such underwriting and the inclusion of the
Registrable Securities in the underwriting to the extent provided herein. All
Holders proposing to distribute their securities through such underwriting shall
(together with the Company) enter into an underwriting agreement in customary
form with the managing Underwriter selected for such underwriting by the
Company. The Company shall use its commercially reasonable efforts to cause the
managing Underwriter to permit the Registrable Securities requested to be
included in a Piggy-Back Registration to be included on the same terms and
conditions as any similar securities of the Company (whether sold by the Company
or a security holder other than the Holders) included therein and to permit the
sale or other disposition of such Registrable Securities in accordance with the
intended method of distribution thereof. Notwithstanding anything to the
contrary contained herein, if the managing underwriter advises the Company in
writing that in its reasonable opinion the number of equity securities requested
to be included in such Piggy-Back Registration exceeds the number which can be
sold in such offering, the Company will include in such Piggy-Back Registration:
(i) first, the number of shares of Common Stock requested to be included by the
holders of the Company exercising their demand registration rights, if any,
(ii) second, the number of shares to be offered by the Company, and (iii) third,
that number of other

 

5

--------------------------------------------------------------------------------


 

shares of Common Stock proposed to be included in such Piggy-Back Registration;
and the Company shall so advise all Holders of such limitation (or exclusion, if
applicable).

 

(c)                                  Right to Terminate Registration.

 

(i)                                     The Company shall have the right to
terminate or withdraw any registration initiated by it under this Section 2.02
prior to the effectiveness of the related Registration Statement and shall have
no obligation to register any Registrable Securities in connection with such
registration, except to the extent provided herein. The Registration Expenses of
such withdrawn Piggy-Back Registration shall be borne by the Company in
accordance with Section 2.03 hereof.

 

(ii)                                  Any Holder shall have the right to
withdraw its request for inclusion of the Registrable Securities in any
Piggy-Back Registration by giving written notice to the Company of its request
to withdraw prior to the planned effective date of the related Registration
Statement.

 

Section 2.03.                             Registration Expenses. In connection
with registrations pursuant to Sections 2.01 and 2.02 hereof, the Company shall
pay all of the registration expenses incurred in connection with the
registration thereunder (the “Registration Expenses”), including, without
limitation, all: (i) reasonable registration and filing fees, (ii) reasonable
fees and expenses of compliance with securities or blue sky laws (including
reasonable fees and disbursements of counsel in connection with blue sky
qualifications of the Registrable Securities), (iii) reasonable processing,
duplicating and printing expenses, (iv) of the Company’s internal expenses
(including, without limitation, all salaries and expenses of its officers and
employees performing legal or accounting duties), (v) fees and expenses incurred
in connection with the listing of the Registrable Securities, (vi) fees and
disbursements of counsel for the Company and fees and expenses for independent
certified public accountants retained by the Company (including the expenses of
any comfort letters or costs associated with the delivery by independent
certified public accountants of a comfort letter or comfort letters requested
but not the cost of any audit other than a year end audit), (vii) fees and
expenses of any special experts retained by the Company in connection with such
registration, and (viii) reasonable fees and expenses of one firm of counsel for
the Holders to be selected by the Holders of a majority of the Registrable
Securities to be included in such registration, which must be the same firm used
for any other secondary shares covered by such registration (“Holders’
Counsel”), in an amount not to exceed $35,000. Notwithstanding the foregoing,
each Holder shall be responsible for any underwriting fees, discounts or
commissions attributable to the sale of the Registrable Securities pursuant to a
Registration Statement under the Securities Act.

 

Section 2.04.                             Registration Procedures. In the case
of each registration effected by the Company pursuant to this Agreement, the
Company will keep each Holder advised in writing as to the initiation of each
registration and as to the completion thereof. In connection with any such
registration:

 

(a)                                  The Company will promptly prepare and file
with the Commission a Registration Statement on Form S-3 (unless the Company
does not qualify for use of Form S-3, in which case such registration statement
shall be a Form S-1 or other form that the Company is

 

6

--------------------------------------------------------------------------------


 

eligible to use) under the Securities Act (or another appropriate
form reasonably acceptable to the Holders) and use its commercially reasonable
efforts to cause such Registration Statement to become and remain effective
until the completion of the distribution contemplated thereby; provided,
however, the Company shall not be required to keep such Registration Statement
effective for more than 180 days in the case of registrations effected pursuant
to Sections 2.01 and 2.02 hereof (or such shorter period which will terminate
when all Registrable Securities covered by such Registration Statement have been
sold); provided, further, however that, in the case of a Shelf Registration, the
Company shall be required to keep such Registration Statement effective until
the date when all Registrable Securities covered by such Registration Statement
cease to be Registrable Securities.

 

(b)                                 The Company will promptly prepare and file
with the Commission such amendments and post-effective amendments to each
Registration Statement as may be necessary to keep such Registration Statement
effective for as long as such registration is required to remain effective
pursuant to the terms hereof; cause the prospectus to be supplemented by any
required prospectus supplement, and, as so supplemented, to be filed pursuant to
Rule 424 under the Securities Act; and comply with the provisions of the
Securities Act applicable to it with respect to the disposition of all
Registrable Securities covered by such Registration Statement during the
applicable period in accordance with the intended methods of disposition by the
Holders set forth in such Registration Statement or supplement to the
prospectus.

 

(c)                                  The Company, at least 10 days prior to
filing a Registration Statement or at least five days prior to filing a
prospectus or any amendment or supplement to such Registration Statement or
prospectus, will furnish to (i) each Holder, (ii) Holders’ Counsel and
(iii) each Underwriter, if any, of the Registrable Securities covered by such
Registration Statement copies of such Registration Statement and each amendment
or supplement as proposed to be filed, together with exhibits thereto, which
documents will be subject to reasonable review and approval (which approval
may not be unreasonably withheld) by each of the foregoing within five days
after delivery (except that such review and approval of any prospectus or any
amendment or supplement to such Registration Statement or prospectus must be
within three days), and thereafter, furnish to such Holders, Holders’ Counsel
and Underwriters, if any, such number of copies of such Registration Statement,
each amendment and supplement thereto (in each case including all exhibits
thereto and documents incorporated by reference therein), the prospectus
included in such Registration Statement (including each preliminary prospectus)
and such other documents or information as such Holder, Holders’ Counsel or
Underwriters may reasonably request in order to facilitate the disposition of
the Registrable Securities; provided, however, that notwithstanding the
foregoing, if the Company intends to file any prospectus, prospectus supplement
or prospectus sticker which does not make any material changes in the documents
already filed (including, without limitation, any prospectus under Rule 430A,
430B, 430C or 424(b)), then Holders’ Counsel will be afforded such opportunity
to review such documents prior to filing consistent with the time constraints
involved in filing such document, but in any event no less than one day.

 

(d)                                 The Company will promptly notify each Holder
of any stop order issued or threatened by the Commission and take all reasonable
actions required to prevent the entry of such stop order or to remove it at the
earliest possible moment if entered.

 

7

--------------------------------------------------------------------------------


 

(e)                                  On or prior to the date on which the
Registration Statement is declared effective, the Company shall use its best
efforts to register or qualify such Registrable Securities under such other
securities or “blue sky” laws of such jurisdictions as any Holder reasonably
requests and do any and all other acts and things which may be necessary or
advisable to enable the Holders to consummate the disposition in such
jurisdictions of such Registrable Securities; use commercially reasonable
efforts to keep each such registration or qualification (or exemption therefrom)
effective during the period which the Registration Statement is required to be
kept effective; and use commercially reasonable efforts to do any and all other
acts or things necessary or advisable to enable the disposition in such
jurisdictions of the Registrable Securities covered by the applicable
Registration Statement; provided that the Company will not be required to
(i) qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this paragraph (e), (ii) subject itself
to taxation in any such jurisdiction or (iii) consent to general service of
process in any such jurisdiction.

 

(f)                                    The Company will notify each Holder,
Holders’ Counsel and any Underwriter promptly and (if requested by any such
Person) confirm such notice in writing, (i) when a prospectus or any prospectus
supplement or post-effective amendment has been filed and, with respect to a
Registration Statement or any post-effective amendment, when the same has become
effective, (ii) of any request by the Commission or any other federal or state
governmental authority for amendments or supplements to a Registration Statement
or prospectus or for additional information to be included in any Registration
Statement or prospectus or otherwise, (iii) of the issuance by any state
securities commission or other regulatory authority of any order suspending the
qualification or exemption from qualification of any of the Registrable
Securities under state securities or “blue sky” laws or the initiation of any
proceedings for that purpose, and (iv) of the happening of any event which makes
any statement made in a Registration Statement or related prospectus or any
document incorporated or deemed to be incorporated by reference therein untrue
or which requires the making of any changes in such Registration Statement,
prospectus or documents so that they will not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements in the Registration Statement and prospectus
not misleading in light of the circumstances in which they were made; and, as
promptly as practicable thereafter, prepare and file with the Commission and
furnish a supplement or amendment to such prospectus so that, as thereafter
deliverable to the purchasers of such Registrable Securities, such prospectus
will not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading. Each Holder hereby
agrees to keep any disclosures under subsection (iv) above confidential until
such time as a supplement or amendment is filed.

 

(g)                                 The Company will make generally available an
earnings statement satisfying the provisions of Section 11(a) of the Securities
Act no later than 90 days after the end of the 12-month period beginning with
the first day of the Company’s first fiscal quarter commencing after the
effective date of a Registration Statement, which earnings statement shall cover
said 12-month period, and which requirement will be deemed to be satisfied if
the Company timely files complete and accurate information on Forms 10-Q, 10-K
and 8-K under the Exchange Act and otherwise complies with Rule 158 under the
Securities Act.

 

8

--------------------------------------------------------------------------------


 

(h)                                 The Company will enter into customary
agreements reasonably satisfactory to the Company (including, if applicable, an
underwriting agreement in customary form and which is reasonably satisfactory to
the Company) and take such other actions as are reasonably required in order to
expedite or facilitate the disposition of such Registrable Securities.

 

(i)                                     The Company, during the period when the
prospectus is required to be delivered under the Securities Act, promptly will
file all documents required to be filed with the Commission pursuant to
Section 13(a), 13(c), 14 or 15(d) of the Exchange Act.

 

(j)                                     The Company shall cause all such
Registrable Securities registered hereunder to be listed on each securities
exchange on which similar securities of the same class issued by the Company are
then listed.

 

(k)                                  The Company shall otherwise comply with all
applicable rules and regulations of the Commission.

 

The Company may require each Holder to promptly furnish in writing to the
Company such information regarding the distribution of the Registrable
Securities as the Company may from time to time reasonably request and such
other information as may be legally required in connection with such
registration, including, without limitation, all such information as may be
requested by the Commission or the National Association of Securities
Dealers, Inc.

 

Each Holder agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 2.04(f) hereof, such
Holder will forthwith discontinue disposition of Registrable Securities pursuant
to the Registration Statement covering such Registrable Securities until such
Holder’s receipt of the copies of the supplemented or amended Prospectus
contemplated by Section 2.04(f) hereof, and, if so directed by the Company, such
Holder will deliver to the Company all copies, other than permanent file copies
then in such Holder’s possession, of the most recent prospectus covering such
Registrable Securities at the time of receipt of such notice. In the event the
Company shall give such notice, the Company shall extend the period during which
such Registration Statement shall be maintained effective (including the period
referred to in Section 2.04(a) hereof) by the number of days during the period
from and including the date of the giving of notice pursuant to
Section 2.04(f) hereof to the date when the Company shall make available to the
Holders a prospectus supplemented or amended to conform with the requirements of
Section 2.04(f) hereof.

 

Section 2.05.                             Blackout Provisions.

 

(a)                                  Notwithstanding anything in this Agreement
to the contrary, by delivery of written notice to any of the participating
Holders (a “Suspension Notice”), stating which one or more of the following
limitations shall apply to the addressee of such Suspension Notice, the Company
may (1) postpone effecting a registration under this Agreement, or (2) require
such addressee to refrain from disposing of Registrable Securities under the
registration, in either case for a period of no more than 90 consecutive days
from the delivery of such Suspension Notice (which period may not be extended or
renewed). The Company may postpone effecting a

 

9

--------------------------------------------------------------------------------


 

registration or apply the limitations on dispositions specified in clause 2 if
(x) the Company in good faith determines that such registration or disposition
would materially impede, delay or interfere with any material financing, offer
or sale of equity securities of the Company, acquisition, disposition or other
material transaction by the Company or any of its material subsidiaries, (y) an
investment banking firm of recognized national standing shall advise the Company
in writing that effecting the registration or the disposition by such person of
Registrable Securities or other equity securities of the Company, as the case
may be, would materially and adversely affect an offering of equity securities
of the Company, by the Company for its own account the preparation of which had
then been commenced, or (z) the Company in good faith determines that the
Company is in possession of material non-public information the disclosure of
which during the period specified in such notice the Company reasonably believes
would not be in the best interests of the Company; provided that the Company
may not take any action pursuant to this Section 2.05 for a period of time in
excess of 120 days in any one year period.

 

(b)                                 If the Company shall take any action
pursuant to clause 2 of Section 2.05(a) with respect to any participating Holder
in a period during which the Company shall be required under Section 2.04(a) to
cause the Registration Statement to remain effective under the Securities Act
and the prospectus to remain current, such period shall be extended for such
person by one day beyond the end of such period for each day that, pursuant to
Section 2.05(a), the Company shall require such person to refrain from disposing
of Registrable Securities owned by such person.

 

Section 2.06.                             Liquidated Damages.

 

(a)                                  Notwithstanding anything herein to the
contrary, if: (i) a Registration Statement is not filed with the Commission on
or prior to the Filing Date, or (ii) a Registration Statement is not declared
effective by the Commission on or prior to the Effectiveness Date (any such
failure being referred to as an “Event” and the date on which such Event occurs
being referred to as the “Event Date”), then in addition to any other rights the
Holders may have hereunder or under applicable law: (x) on each such Event Date
the Company shall pay to each Holder, pro-rata in accordance with the number of
Registrable Securities held by each Holder, an amount equal to $75,000, payable
at the Company’s option, in either cash or additional shares of Common Stock, as
liquidated damages; and (y) on each monthly anniversary of each such Event Date
(if the applicable Event shall not have been cured by such date) until the
applicable Event is cured, the Company shall pay to each Holder, pro-rata in
accordance with the number of Registrable Securities held by each Holder, an
amount equal to $75,000, payable at the Company’s option, in either cash or
additional shares of Common Stock, as liquidated damages. Cash liquidated
damages shall be paid to the Holders of Registrable Securities entitled to
receive such liquidated damages by wire transfer in immediately available funds
to the accounts designated by such Holders.

 

(b)                                 In the event the filing or effectiveness of
a Registration Statement is delayed pursuant to the blackout provisions
contained in Section 2.05 hereof (other than any such delay relating to the
Designated Registration Statement, if such registration statement does not cover
the Registrable Securities), the Filing Date or the Effectiveness Date (for the
purposes

 

10

--------------------------------------------------------------------------------


 

of calculating liquidated damages pursuant to this Section 2.06), as applicable,
shall be extended for that number of days equal to such blackout period, not to
exceed 120 days.

 

(c)                                  Notwithstanding the foregoing, if an Event
occurs solely because one or more Holders electing to include Registrable
Securities in the Registration Statement did not provide the Company with
information which is required to be disclosed in the Registration Statement and
which the Company reasonably required the Holders to so provide in writing at
least 15 days prior to the Filing Date and/or Effectiveness Date, as the case
may be, the Company’s obligation to pay liquidated damages to such Holder(s)
with respect thereto will not begin to accrue until five business days after
such information has been provided.

 

ARTICLE III.

INDEMNIFICATION

 

Section 3.01.                             Indemnification by the Company. The
Company agrees to indemnify and hold harmless, to the fullest extent permitted
by law, each Holder, each of its partners, officers, directors, employees and
agents, and each Person, if any, who controls such Holder within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act, together
with the partners, officers, directors, employees and agents of such controlling
Person (collectively, the “Controlling Persons”), from and against any loss,
claim, damage, liability, attorneys’ fees, costs and expenses of investigating
and defending any such claim (collectively, the “Damages”) and any action in
respect thereof to which such Holder, its partners, officers, directors,
employees and agents, and any such Controlling Person may become subject under
the Securities Act or otherwise, insofar as such Damages (or proceedings in
respect thereof) arise out of, or are based upon, any untrue statement or
alleged untrue statement of a material fact contained in any Registration
Statement or prospectus or any preliminary prospectus, or arise out of, or are
based upon, any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading in light of the circumstances in which they were made, except insofar
as the same are based upon information furnished in writing to the Company by
such Holder expressly for use therein, and shall reimburse such Holder, its
partners, officers, directors, employees and agents, and each such Controlling
Person for any legal and other expenses reasonably incurred by such Holder, its
partners, officers, directors, employees and agents, or any such Controlling
Person in investigating or defending or preparing to defend against any such
Damages or proceedings.

 

Section 3.02.                             Indemnification by the Holders. Each
Holder agrees, severally but not jointly, to indemnify and hold harmless the
Company, its officers, directors, employees and agents and each Person, if any,
who controls the Company within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act, together with the partners, officers,
directors, employees and agents of such controlling Person, to the same extent
as the foregoing indemnity from the Company to the Holders, but only with
reference to information related to the Holders, or their plan of distribution,
furnished in writing by the Holders expressly for use in any Registration
Statement or prospectus, or any amendment or supplement thereto, or any
preliminary prospectus. The Holders not shall be required to indemnify any
Person pursuant to

 

11

--------------------------------------------------------------------------------


 

this Section 3.02 for any amount in excess of the net proceeds of the
Registrable Securities sold for the account of the Holders.

 

Section 3.03.                             Conduct of Indemnification
Proceedings. Promptly after receipt by any Person in respect of which indemnity
may be sought pursuant to Section 3.01 or 3.02 (an “Indemnified Party”) of
notice of any claim or the commencement of any action, the Indemnified Party
shall, if a claim in respect thereof is to be made against the Person against
whom such indemnity may be sought (an “Indemnifying Party”), notify the
Indemnifying Party in writing of the claim or the commencement of such action;
provided that the failure to notify the Indemnifying Party shall not relieve it
from any liability which it may have to an Indemnified Party otherwise than
under Section 3.01 or 3.02 except to the extent of any actual prejudice
resulting therefrom. If any such claim or action shall be brought against an
Indemnified Party, and it shall notify the Indemnifying Party thereof, the
Indemnifying Party shall be entitled to participate therein, and, to the extent
that it wishes, jointly with any other similarly notified Indemnifying Party, to
assume the defense thereof with counsel reasonably satisfactory to the
Indemnified Party. After notice from the Indemnifying Party to the Indemnified
Party of its election to assume the defense of such claim or action, the
Indemnifying Party shall not be liable to the Indemnified Party for any legal or
other expenses subsequently incurred by the Indemnified Party in connection with
the defense thereof other than reasonable costs of investigation; provided,
that, the Indemnified Party shall have the right to employ separate counsel to
represent the Indemnified Party and its Controlling Persons who may be subject
to liability arising out of any claim in respect of which indemnity may be
sought by the Indemnified Party against the Indemnifying Party, but the fees and
expenses of such counsel shall be for the account of such Indemnified Party
unless (i) the Indemnifying Party and the Indemnified Party shall have mutually
agreed to the retention of such counsel or (ii) in the reasonable opinion of
counsel to such Indemnified Party, representation of both parties by the same
counsel would be inappropriate due to actual or potential conflicts of interest
between them, it being understood, however, that the Indemnifying Party shall
not, in connection with any one such claim or action or separate but
substantially similar or related claims or actions in the same jurisdiction
arising out of the same general allegations or circumstances, be liable for the
fees and expenses of more than one separate firm of attorneys who shall
represent any other holders of Registrable Securities whose securities were
included in the same registration statement absent any such conflict or
potential conflict of interest (together with appropriate local counsel) at any
time for all Indemnified Parties. No Indemnifying Party shall, without the prior
written consent of the Indemnified Party, effect any settlement of any claim or
pending or threatened proceeding in respect of which the Indemnified Party is or
could have been a party and indemnity could have been sought hereunder by such
Indemnified Party, unless such settlement includes an unconditional release of
such Indemnified Party from all liability arising out of such claim or
proceeding. Whether or not the defense of any claim or action is assumed by the
Indemnifying Party, such Indemnifying Party will not be subject to any liability
for any settlement made without its consent, which consent will not be
unreasonably withheld.

 

12

--------------------------------------------------------------------------------


 

ARTICLE IV.

MISCELLANEOUS

 

Section 4.01.                             Rule 144 Reporting. With a view to
making available the benefits of certain rules and regulations of the Commission
which may at any time permit the sale of the Registrable Securities to the
public without registration, the Company agrees, so long as there are
outstanding Registrable Securities, to use its commercially reasonable efforts
to file with the Commission in a timely manner all reports and other documents
as the Commission may prescribe under Section 13(a) or 15(d) of the Exchange Act
at any time while the Company is subject to such reporting requirements of the
Exchange Act.

 

Section 4.02.                             Holdback Agreement. Subject to the
provisions hereof, in the event the Company proposes to enter into an
underwritten public offering, each Holder who beneficially owns 5% or more of
the outstanding Common Stock agrees to enter into a customary agreement with the
managing Underwriters not to effect any sale or distribution of equity
securities of the Company, or any securities convertible, exchangeable or
exercisable for or into such securities, during the period beginning on the date
of such offering and extending for up to 90 days if so requested by the Company
and the Underwriters; provided that no Holder shall be so obligated unless the
Company and each other stockholder beneficially owning 5% or more of the
outstanding Common Stock enter into the same or comparable lock-up agreement for
the same period; provided, further, that no Holder shall be obligated to enter
into more than one such agreement in any twelve-month period.

 

Section 4.03.                             Termination of Registration Rights.
The rights granted under this Agreement shall terminate on the date on which the
Holders no longer own Registrable Securities.

 

Section 4.04.                             Amendment and Modification. This
Agreement may be amended, modified and supplemented, and any of the provisions
contained herein may be waived, only by a written instrument signed by the
Company and each Holder.

 

Section 4.05.                             Binding Effect; Entire Agreement. This
Agreement and all of the provisions hereof shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
and executors, administrators and heirs; provided that any assigns of the
Holders (including assigns of such assigns) must execute a counterpart of this
Agreement and agree to be fully bound by the provisions contained herein;
provided further that no transferee of a Holders, except an Affiliate of such
Holders (including a transferee of the assigns of a Holders) shall have the
benefit of such rights unless such transferee beneficially owns at least 3% of
the outstanding Common Stock after giving effect to such transfer. This
Agreement sets forth the entire agreement and understanding between the parties
as to the subject matter hereof and merges and supersedes all prior discussions,
agreements and understandings of any and every nature among them.

 

Section 4.06.                             Severability. In the event that any
provision of this Agreement or the application of any provision hereof is
declared to be illegal, invalid or otherwise unenforceable by a court of
competent jurisdiction, the remainder of this Agreement shall not be affected
except to the extent necessary to delete such illegal, invalid or unenforceable
provision unless that provision held invalid shall substantially impair the
benefits of the remaining portions of this Agreement.

 

13

--------------------------------------------------------------------------------


 

Section 4.07.                             Notices and Addresses. Any notice,
demand, request, waiver, or other communication under this Agreement shall be in
writing and shall be deemed to have been duly given on the date of service, if
personally served or sent by facsimile; on the business day after notice is
delivered to a courier or mailed by express mail, if sent by courier delivery
service or express mail for next day delivery; and on the third day after
mailing, if mailed to the party to whom notice is to be given, by first
class mail, registered, return receipt requested, postage prepaid and addressed
as follows:

 

If to the Company:

 

Hawaiian Holdings, Inc.
3375 Koapaka Street, Suite G-350
Honolulu, HI 96819
Attention:  Peter R. Ingram, Chief Financial Officer
Facsimile: (808) 835-3690
Telephone:  (808) 835-3030

 

with a copy to:

 

Dechert LLP

30 Rockefeller Plaza

New York, New York 10112

Attention:  Charles I. Weissman , Esq.

Facsimile:   (212) 698-3599

Telephone:  (212) 698-3847

 

If to a Holder, at such address and facsimile number listed on Schedule 1
hereto.

 

with a copy to:

 

Sidley Austin LLP

555 West Fifth Street, 40th Floor

Los Angeles, CA 90013

Attention: Gary J. Cohen, Esq.

Facsimile: (213) 896-6600

Telephone: (213) 896-6013

 

Section 4.08.                             Governing Law. This Agreement and
(unless otherwise provided) all amendments hereof and waivers and consents
hereunder shall be governed by the internal Laws of the State of Delaware,
without regard to the conflicts of Law principles thereof which would specify
the application of the Law of another jurisdiction.

 

Section 4.09.                             Headings. The headings in this
Agreement are for convenience of reference only and shall not constitute a
part of this Agreement, nor shall they affect their meaning, construction or
effect.

 

14

--------------------------------------------------------------------------------


 

Section 4.10.                             Counterparts. This Agreement may be
executed via facsimile and in any number of counterparts, each of which shall be
deemed to be an original instrument and all of which together shall constitute
one and the same instrument.

 

Section 4.11.                             Further Assurances. Each party shall
cooperate and take such action as may be reasonably requested by another party
in order to carry out the provisions and purposes of this Agreement and the
transactions contemplated hereby.

 

Section 4.12.                             Remedies. In the event of a breach or
a threatened breach by any party to this Agreement of its obligations under this
Agreement, any party injured or to be injured by such breach will be entitled to
specific performance of its rights under this Agreement or to injunctive relief,
in addition to being entitled to exercise all rights provided in this Agreement
and granted by law, it being agreed by the parties that the remedy at law,
inducing monetary damages, for breach of any such provision will be inadequate
compensation for any loss and that any defense or objection in any action for
specific performance or injunctive relief that a remedy at law would be adequate
is waived.

 

Section 4.13.                             Pronouns. Whenever the context
may require, any pronouns used herein shall be deemed also to include the
corresponding neuter, masculine or feminine forms.

 

Section 4.14.                             Jurisdiction. Each Holder and the
Company (a) hereby irrevocably and unconditionally submits to the exclusive
jurisdiction of any state or federal court sitting in the State of Delaware for
the purposes of any suit, action or other proceeding arising out of this
Agreement or the subject matter hereof brought by the Company or any Holder, and
(b) hereby waives and agrees not to assert, by way of motion, as a defense, or
otherwise, in any such suit, action or proceeding, any claim that it is not
subject personally to the jurisdiction of the above-named courts, that its
property is exempt or immune from attachment or execution, that the suit, action
or proceeding is brought in an inconvenient forum, that the venue of the suit,
action or proceeding is improper or that this Agreement or the subject matter
hereof may not be enforced in or by such court.

 

[SIGNATURE PAGES FOLLOW]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

 

HAWAIIAN HOLDINGS, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

Peter R. Ingram

 

 

Title:

Chief Financial Officer and Treasurer

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

HOTEL ALPHA HOLDING COMPANY, LLC

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

D.B. ZWIRN SPECIAL OPPORTUNITIES

 

FUND, L.P.

 

 

 

 

By:

D.B. Zwirn Partners, LLC,

 

 

 

its general partner

 

 

 

 

By:

Zwirn Holdings, LLC,

 

 

 

its managing member

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

QVT FUND LP

 

 

 

 

 

By: its general partner, QVT Associates GP LLC

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG, LONDON BRANCH

 

 

 

 

By:  its investment manager, QVT Financial LP

 

 

 

 

By:  its general partner, QVT Financial GP LLC

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

ORE HILL FUND LP

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

GOLDENTREE CAPITAL SOLUTIONS FUND

 

FINANCING

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

GOLDENTREE CAPITAL OPPORTUNITIES, LP

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

CONTEXT CONVERTIBLE ARBITRAGE FUND,

 

L.P.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

CONTEXT CONVERTIBLE ARBITRAGE

 

OFFSHORE, LTD.

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

Schedule 1  -  Holders

 

Name

 

Address and Facsimile Number

 

 

 

HOTEL ALPHA HOLDINGS, LLC

 

9665 Wilshire Boulevard, Suite 200

 

 

Beverly Hills, CA 90212

 

 

Attention: Jack Hersch

 

 

Facsimile: (310) 247-2701

 

 

 

D.B. ZWIRN SPECIAL OPPORTUNITIES FUND, L.P.

 

745 Fifth Avenue, 18th Floor

 

 

New York, NY 10151

 

 

Attention: Vasan Kesavan

 

 

Facsimile: (646) 720-9105

 

 

 

QVT FUND LP

 

527 Madison Avenue, 8th Floor

 

 

New York, NY 10022

 

 

Attention: Fati Sadeghi-Nejad

 

 

Facsimile: (212) 705-8820

 

 

 

DEUTSCHE BANK AG, LONDON BRANCH

 

c/o QVT Financial LP

 

 

527 Madison Avenue, 8th Floor

 

 

New York, NY 10022

 

 

Attention: Fati Sadeghi-Nejad

 

 

Facsimile: (212) 705-8820

 

 

 

ORE HILL FUND LP

 

650 Fifth Avenue, 9th Floor

 

 

New York, New York 10019

 

 

Attention: Claude A. Baum

 

 

Facsimile: (212) 389-2332

 

 

 

GOLDENTREE CAPITAL SOLUTIONS FUND FINANCING

 

300 Park Avenue, 21st Floor

 

 

New York, NY 10022

 

 

Attention: Barry Ritholz

 

 

Facsimile: (212) 847-3537

 

 

 

GOLDENTREE CAPITAL OPPORTUNITIES

 

300 Park Avenue, 21st Floor

 

 

New York, NY 10022

 

 

Attention: Barry Ritholz

 

 

Facsimile: (212) 847-3537

 

 

 

CONTEXT CONVERTIBLE ARBITRAGE FUND, L.P.

 

12626 High Bluff Drive

 

 

Suite 440

 

 

San Diego, CA 92130

 

 

Attention: Michael Escobedo

 

 

Facsimile: (858) 481-3667

 

--------------------------------------------------------------------------------


 

CONTEXT CONVERTIBLE ARBITRAGE OFFSHORE, LTD.

 

12626 High Bluff Drive

 

 

Suite 440

 

 

San Diego, CA 92130

 

 

Attention: Michael Escobedo

 

 

Facsimile: (858) 481-3667

 

--------------------------------------------------------------------------------